Citation Nr: 0502053	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  97-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran had active service from March 1959 to January 
1963, and from July 1963 to April 1964.  Military personnel 
records associated with the claims folder in or about January 
1998 show that the veteran had thirteen days of active duty 
for training in June 1964.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, so that the veteran could 
be afforded full notice of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), followed by readjudication of the claim in question.  
Following the completion of the RO's actions, the case was 
returned to the Board for further review.  


FINDINGS OF FACT

1.  No acquired psychiatric disorder, including PTSD, is 
noted at the time of the veteran's entrance onto active duty 
and clear and unmistakable evidence that an acquired 
psychiatric disorder, including PTSD, existed prior to 
service is not presented.

2.  Service medical records do not identify complaints or 
findings of an acquired psychiatric disorder, including PTSD, 
and a psychosis is not shown to have been manifested to a 
degree of 10 percent or more within the one-year period 
following any discharge from active service.

3.  The veteran is not shown to have engaged in combat with 
the enemy while serving on active duty.

4.  While in active service, the veteran served aboard the 
USS Intrepid and was exposed to one or more stressors while 
serving aboard ship.

5.  The preponderance of the evidence is against finding that 
the veteran has an acquired psychiatric disorder, including 
PTSD, that is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.304(f) (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 
3.326 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this case was remanded most recently by the 
Board in March 2004 for additional development by the RO.  In 
addition, this matter was subject to one or more other 
remands from the Board.  In connection with an October 2000 
remand, the Board requested that original VA treatment 
records be obtained and that further input be secured from VA 
examiners who had evaluated the veteran previously, followed 
by readjudication.  While the RO obtained copies of the 
treatment records in question, as opposed to originals, 
inasmuch as it appears that the records obtained are 
complete, the failure of the RO to obtain the original VA 
treatment records does not rise to the level of a violation 
of the holding in Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  All of the other actions sought by the Board by its 
prior remands appear to have been completed in full as 
directed and neither the veteran, nor his attorney, contends 
otherwise.  

The VCAA became law on November 9, 2000, subsequent to the 
initiation of the original claim forming the basis of the 
instant appeal.  The VCAA significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits by redefining the obligations of VA with 
respect to its duty to assist a claimant, and including an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The applicable law and regulations have been the 
subject of holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Full, written notice of the foregoing was 
provided to the veteran by the RO in July 2004.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case voluminous 
pertinent examination and treatment records have been 
submitted by the veteran or otherwise developed by the RO.  
In addition, one or more VA medical examinations have been 
conducted during the course of the instant appeal and the 
reports of those evaluations have been associated with his 
claims folder.  No other examination or treatment records 
necessary for a review of the merits of the issue presented 
are known to VA and neither the veteran, nor his attorney, 
specifically requests further assistance from VA in this 
regard.  Thus, it is concluded that all assistance due the 
veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication in March 
1997 preceded the enactment of the VCAA, full notice of the 
VCAA was followed with readjudication by the RO, and notice 
to the veteran, as provided by Pelegrini.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran-claimant under Bernard v. Brown, 4 Vet.App. 384 
(1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It is also of note that, effective March 7, 1997, the 
provisions of 38 C.F.R. § 3.304(f) were amended, see 64 Fed. 
Reg. 32807 (1999), with respect to the requirements for 
establishing a claim for service connection for PTSD.  The 
revised portion of such regulation, as of March 1997, 
requires, in pertinent part, medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), whereas 
the prior regulation necessitated medical evidence 
establishing a clear diagnosis.  Notice was not previously 
afforded the veteran of the amendment of 38 C.F.R. 
§ 3.304(f), but that notwithstanding, a remand to the RO for 
its consideration is deemed to be unnecessary, as the RO is 
not shown to have based its most recent denial on the more 
restrictive language contained in the regulation prior to 
March 7, 1997.  As such, there is no prejudice to the veteran 
if the Board proceeds to adjudicate the merits of the claim 
presented, based not only on the VCAA, but also on the more 
favorable provisions of the amended 38 C.F.R. § 3.304(f).  
Bernard, VAOPGCPREC 16-92; 57 Fed. Reg. 49747 (1992).  

Factual Background

The veteran's Department of Defense (DOD) Forms 214s, Armed 
Forces of the United States Report of Transfer or Discharge, 
show that he served in the United States Navy, with a grade, 
rate, or rank indicating his military occupational specialty 
was that of a damage control man.  His service medical 
records do not contain any entry with respect to a complaint, 
diagnosis, or treatment of an acquired psychiatric disorder, 
to include PTSD.  

In a December 1996 statement, the veteran asserted a claim of 
entitlement to service connection for PTSD, and he therein 
indicated that he was receiving medical treatment at a VA 
Medical Center in Butler, Pennsylvania (Butler VAMC).  In a 
report of a June 1995 mental health clinic consultation at 
the Butler VAMC, a VA social worker noted that the veteran 
was being referred for psychiatric evaluation, medication 
management, and diagnostic clarification.  The social 
worker's diagnostic impressions on Axis I included general 
anxiety, dysthymia, and alcohol dependence in remission.  It 
was also noted that the veteran had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since the early 1980s for what he had described as a 
variety of reasons, including a lung disorder reportedly 
associated with chemical exposure while he was employed as a 
welder.  Records of treatment of the veteran at the Butler 
VAMC, dating from August 1995 to November 1996, include the 
report of an outpatient psychiatric evaluation performed in 
September 1995 that culminated in Axis I diagnoses of rule 
out PTSD, rule out an adjustment disorder, and rule out an 
obsessive-compulsive personality disorder.  Also among those 
records was an October 1995 entry in which it was noted that 
the veteran had traumatic memories of working aboard an 
aircraft carrier.  

In a January 1997 statement, the veteran described stressful 
events which had occurred during his military service.  He 
indicated that, during the summer of 1960, while serving 
aboard the USS Intrepid, an aircraft carrier, an enlisted man 
was killed on the deck of the carrier.  He recalled that, 
between August 1960 and February 1961, three pilots were 
killed.  Two were killed when their aircraft impacted the 
flight deck.  The veteran explained that he worked in the 
carpenter shop just below the rear of the flight deck.  One 
of the pilots was killed 10 feet above the veteran's work 
location, and the pilot's body parts were scattered over the 
rear section of the flight deck.  He also reported that an 
enlisted man had committed suicide by jumping into the sea 
from near the ship's bow.  The veteran indicated that he was 
assigned to damage control duties and that he assisted in 
operations surrounding the death of a man in the boiler room.  
He described dangerous conditions involving his attempts to 
assist in making repairs after an explosion near the ship's 
anchors.  The veteran stated that he experienced fear and 
stress during the Cuban missile crisis in October 1962, when 
the ship's captain announced his belief that the United 
States would probably go to war with the Union of the Soviet 
Socialist Republics.  

The veteran was accorded a VA examination at the VA Medical 
Center at University Drive, Pittsburgh, Pennsylvania 
(University Drive VAMC), by a psychologist in January 1997.  
The psychologist concluded that the veteran did not present 
sufficient data to warrant a diagnosis of PTSD.  The 
psychologist indicated that this assessment was based on a 
review of the available medical records and clinical 
findings.  Axis I diagnoses were of a generalized anxiety 
disorder and a dysthymic disorder, which were chronic and 
moderate in intensity and not related to service.  Also noted 
were alcohol abuse and dependence, chronic, severe, currently 
in good remission, not service related.  The Axis II 
diagnosis was mixed personality disorder, with passive 
dependent, histrionic, and narcissistic traits.  The 
psychologist added that, while the veteran had some 
psychiatric problems which appeared to be related to his 
character development and his early history, with possible 
involvement of biogenetic factors, there was no evidence of a 
psychiatric disability related to service.  

The veteran was referred for an additional evaluation in 
January 1997 by the Chief of Psychology Services at the 
Butler VAMC.  The psychologist indicated that the veteran had 
been seen on five occasions between December 1996 and January 
1997.  The veteran reported stressful events, including 
watching planes miss deck restraining cables while attempting 
to land, and then going overboard; making repairs in heavy 
seas; working in the carpenter shop below the flight deck 
when planes were landing on the deck above; learning that 
several men were killed aboard another aircraft carrier when 
a restraining cable snapped; working in damage control 
activities after fatal accidents; and scraping rust for two 
weeks as punishment because of problems with a supervisor.  
Clinical testing revealed moderate problems with anxiety, 
depression, and self-esteem, which the examiner believed were 
likely to be chronic in nature.  There were significant 
degrees of conversion or psychophysiological symptoms and a 
preoccupation with somatic events.  The veteran was thought 
to most likely be obsessional, with much repression and 
denial.  The psychologist concluded that diagnostic testing, 
including the results of the Minnesota Multiphasic 
Personality Inventory (MMPI) and PTSD sub-scales, did not 
suggest the presence of PTSD.  The examiner's impressions 
included a generalized anxiety disorder, rule out social 
phobia, and rule out obsessive-compulsive personality 
disorder.

The evidence presented also includes an April 1997 letter 
from the VA social worker who previously had evaluated the 
veteran in June 1995.  The social worker noted that the 
veteran had been treated at the Butler VAMC mental hygiene 
clinic since June 1995, and his symptoms were consistent with 
generalized anxiety and post-traumatic stress resulting from 
exposure to traumatic events while serving aboard an aircraft 
carrier during the Cuban missile crisis.  These traumatic 
events were noted to include seeing people maimed and killed, 
and planes and helicopters exploding and sinking.  

At a hearing before an RO hearing officer in August 1997, the 
veteran testified that he had recurring dreams of being 
pinned or crushed in a ship and unable to escape.  He 
recalled that the ship on which he served had been caught in 
a hurricane for three days, and he described his damage 
control activities during the storm.  The veteran indicated 
that he had been receiving SSA disability benefits since 1979 
or 1980 for disabilities resulting from exposure to toxic 
fumes when he was employed as a welder after service.  

Following the hearing, records of medical treatment of the 
veteran at the Irene Stacy Community Mental Health Center 
(Stacy CMHC) were associated with the claims folder.  The 
records from this center include an April 1992 report by 
Walter W. Hiller, Jr., M.D.  Dr. Hiller referred to an 
evaluation in October 1986, during which the veteran reported 
a 10-year history of nervousness.  Dr. Hiller recalled that 
his impressions at that time included a generalized anxiety 
disorder, dysthymic disorder, and mixed personality disorder.  
The records from this center do not contain any medical 
opinion relating an acquired psychiatric disorder to service 
or an episode in service.  

A June 1997 letter from the Medical Director of the Mental 
Hygiene Clinic at Butler VAMC was associated with the record, 
wherein such physician noted that the veteran had PTSD and a 
mood disorder.  The physician indicated that, from the 
history provided by the veteran, his post-traumatic symptoms 
were consistent with his exposure to events aboard the USS 
Intrepid during the Cuban missile crisis, when he reported 
seeing people maimed and killed and planes going into the 
sea.  

When seen on an outpatient basis in August 1997 by a VA 
social worker at the VA Medical Center on Highland Drive in 
Pittsburgh, Pennsylvania (Highland Drive VAMC), the veteran's 
history as to preservice and military events and his social 
development was reported.  The social worker noted that, 
following diagnostic testing, an exact diagnostic 
determination was difficult to make.  While clinical 
indications pointed to a diagnosis of PTSD, the examiner 
concluded that the veteran's purpose in undergoing the 
evaluation was to validate a diagnosis of PTSD, and he 
presented as someone very interested in being diagnosed with 
PTSD.  

Military personnel records added to the claims folder in 
January 1998 show that the veteran was assigned to duty 
aboard the USS Intrepid in June 1960.  

In a June 1998 letter from a VA social worker at the Butler 
VAMC, it was reported that the veteran's symptoms continued 
to reflect generalized anxiety and PTSD resulting from his 
military duty aboard an aircraft carrier and related 
experiences.  

Thereafter, copies of the ship's deck logs of the USS 
Intrepid were added to the claims folder.  The veteran 
submitted the deck logs with hand-written annotations 
asserting that he was present, took part in, or had personal 
knowledge of, various events chronicled therein including, 
the loss of a pilot in August 1960, the loss of a seaman 
overboard (who is identified in the deck logs as "R. A. 
Pickett", and with whom the veteran indicated he was 
personally acquainted) in August 1960, and aircraft accidents 
on the flight deck in September 1960.  

In a June 1999 letter, Robert L. Eisler, M.D., reported 
interviewing the veteran in his office in June 1999.  Dr. 
Eisler noted that the veteran recalled having been in 
numerous life-threatening situations, including a severe 
hurricane, and working in connection with aircraft accidents 
and fire and steam explosions.  Dr. Eisler concluded that the 
veteran had developed PTSD and a major depressive disorder as 
a result of his experiences during service.  

On a VA examination of the veteran by a VA psychologist at 
Butler VAMC in June 1999, the psychologist reported having 
reviewed the claims folder, with special attention to the 
ship's deck logs, and reports of prior psychiatric 
evaluations of the veteran.  Following an extensive 
discussion of the veteran's history, the psychologist's 
diagnostic impressions on Axis I were generalized anxiety 
disorder, history of alcohol dependence, and rule out a 
dysthymic disorder.  The Axis II diagnosis was a personality 
disorder, not otherwise specified.  The psychologist opined 
that the veteran's symptom picture was not consistent with a 
diagnosis of PTSD, but was more consistent with a generalized 
anxiety disorder.  The veteran's chronic concern about his 
self-worth suggested, in the examiner's opinion, the presence 
of a characterological defect.

On a VA examination of the veteran in August 1999 at 
University Drive VAMC, the examiner reported having reviewed 
the claims folder in detail prior to the examination.  The 
examination report contains an extensive discussion of prior 
psychiatric evaluations of the veteran, including the January 
1997 VA examination at University Drive VAMC, the June 1999 
VA examination of the veteran at Butler VAMC, and Dr. 
Eisler's June 1999 letter.  The veteran's history, inclusive 
of those significant and traumatic experiences occurring in 
service, was reported in detail.  On the Mississippi Scale 
for Combat-Related PTSD, the veteran was noted to achieve a 
score of 146, which was so high above the cutoff level for a 
diagnosis of PTSD as to suggest significant over-reporting 
and possible malingering.  Confirming the foregoing was the 
veteran's score on the SCL-90-R, in which he reported some 
level of distress from 88 out of 90 symptoms, with 64 
symptoms being described as within the extreme range.  Those 
symptoms were noted to cut across a wide range of diagnostic 
categories, suggesting distress associated with numerous 
psychiatric diagnoses which were not supported by clinical 
interview or history.  A score of 39 was obtained on the Beck 
Depression Inventory, reflecting severe depression, and such 
score was found to be somewhat contradictory to the findings 
on personal and interview presentations.  

Based on the findings obtained, the examining psychologist 
entered diagnoses of malingering, generalized anxiety 
disorder by history, alcohol abuse in remission, and 
histrionic personality disorder.  The examiner opined that, 
consistent with VA examinations of the veteran in January 
1997 and June 1999, the clinical findings did not support a 
diagnosis of PTSD.  The veteran was found not to meet 
criterion A of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and the examiner added that the veteran 
did not evidence the full range of PTSD symptoms, other than 
nightmares of events which had not occurred and obsessive 
thoughts.  No dissociative symptoms were in evidence and it 
was indicated that the veteran did not exhibit any kind of 
significant autonomic arousal symptomatology during the 
interview.  His responses on psychological testing suggested 
to the examiner significant over-reporting related to 
securing a secondary gain of increased VA compensation.  In 
the examiner's view, the veteran was purposely portraying 
himself as significantly disturbed across a wide and 
unpatterned range of psychiatric symptoms, in an attempt to 
portray himself as being considerably sicker than he was.  
The examiner concluded that, while a previous diagnosis of a 
generalized anxiety disorder had been made, it was unclear 
whether that diagnosis was accurate, and he raised the 
possibility that previous psychiatric problems may have been 
due to alcohol abuse and its consequences.  The veteran's 
present symptomatology and symptom picture appeared to be 
more likely a result of his personality disorder than due to 
any subsequent psychiatric disorder.  

In March 2000 decision, the Board directed that medical 
records associated with the award of SSA disability benefits 
to the veteran be obtained.  If the medical records 
associated with the award of SSA disability benefits to the 
veteran contained any diagnosis or clinical impression of 
PTSD or a diagnosis or a clinical impression of any other 
acquired psychiatric disorder said to be related to service, 
the claims folder and the evidence obtained from the SSA were 
to be referred to VA examiners who conducted the VA 
examinations of the veteran in June 1999 at Butler VAMC, and 
in August 1999 at University Drive VAMC for medical opinions 
regarding the etiology of the acquired psychiatric disorder 
identified.  If the medical evidence obtained from the SSA 
did not contain a diagnosis of PTSD or of another acquired 
psychiatric disorder said by a health care professional to be 
related to service, the RO was instructed to review and 
adjudicate the veteran's claim of service connection for an 
acquired psychiatric disorder, to include PTSD.  

The records associated with the SSA disability determination 
which were obtained after the remand included a February 1980 
letter from John Mackie, D.O., wherein it was noted that the 
veteran was taking Triavil for nervousness and a concern for 
ulcer.  No pertinent diagnosis was offered and no etiology 
for the veteran's nervousness was reported.  

A copy of a SSA disability decision, dated in December 1980, 
was obtained.  The SSA disability determination did not list 
an acquired psychiatric disorder among the veteran's 
identified disabilities.  

An SSA Disabled Person Report, dated in December 1981, 
contains the veteran's history of doing only limited driving 
due to his nerves, and he therein indicated that he was 
taking medication for his nerves.  He did not contend that 
his problems with his nerves were related to service.  

Reports from a private treating physician, R. Ard, M.D., 
reveal that he had treated the veteran since May 1974, with a 
January 1982 note indicating that the veteran was taking 
Triavil and September 1982 correspondence reflecting a 
diagnosis of marked anxiety of two to three years' duration.  

The evidence obtained from the SSA also includes the report 
of a March 1982 evaluation of the veteran by Donald F. Mason, 
D.O., and James R. Shoemaker, D.O.  The veteran's complaints 
of extreme nervousness were noted.  It was indicated that the 
veteran had difficulty explaining the timing of the onset of 
his nervousness, but he thought that his problems with his 
nerves had begun approximately 10 years earlier.  The veteran 
further expressed his belief that his nervousness began as a 
result of his development of multiple physical problems.  He 
could not suggest any other specific reasons to account for 
his nervousness, and he denied any history of nervousness as 
a child or as a young man.  No pertinent diagnostic 
impression was recorded. 

The records obtained from the SSA includes as well a letter, 
dated in September 1982, from R. R. McLeod, M.D., which 
described the veteran's multiple disorders, with diagnoses 
including chronic somatization and paranoid personality 
disorders.  Dr. McLeod did not relate the onset of an 
acquired psychiatric disorder to the veteran's service.  

Also included among the SSA evidence is a November 1982 
letter from Cesar P. Miranda, M.D, whose examination of the 
veteran yielded a diagnosis of a probable anxiety reaction, 
with hyperventilation syndrome.  Dr. Miranda did not relate 
the onset of such disorder to the veteran's service.  At that 
time, the veteran reported a history of nervous spells that 
had begun eight years prior thereto, at which time he had 
resorted to consuming alcohol in order to obtain relief.

At a hearing before a hearing officer at the RO in May 2000, 
the veteran testified that, while serving in the damage 
control unit in the Navy, a steam leak developed in a fire 
room aboard ship.  A man was injured in the fire room, and 
the veteran directed two firemen into an adjacent room to 
close valves in order to retrieve the injured man.  The 
veteran indicated that the valve exploded, critically 
injuring both firemen, with one man sustaining burn injuries 
to over 70 percent of his body.  The veteran also described 
conditions aboard ship during two severe storms, testifying 
that one man he knew had been killed during sea duty.  
Another man had been lost overboard for a time, and he was 
rescued after it was believed he was lost.  No gainful work 
activity was noted since 1979, but his receipt of SSA 
disability benefits was noted, with the acknowledgment that 
the SSA benefits were derived from his multiple physical 
disabilities and not from a psychiatric disorder.  

On the date of the veteran's hearing at the RO, a note, dated 
in May 2000, from a VA clinical nurse specialist in adult 
psychiatric mental health nursing at the Butler VAMC was 
associated with the claims folder.  The nurse indicated that 
the veteran had been treated at the Butler Center for 
Behavioral Healthcare since August 1999.  In February 2000, 
his appointments were noted to have been increased to monthly 
sessions.  Records dating to the 1980s were noted to show 
that he had been treated for generalized anxiety disorder, 
dysthymia, and alcoholism.  The nurse indicated that the 
veteran's current diagnosis was PTSD.  The veteran was noted 
to experience intrusive memories in the form of nightmares, 
crowd avoidance, and conflicts.  Following a recent visit to 
the USS Intrepid, the veteran reported images of bloody 
fingers, and he recalled an incident in which a shipmate had 
his fingers severed by a machine.  The nurse stated that the 
veteran had PTSD symptoms of intrusive memories and avoided 
crowds and violence despite the use of antidepressant 
medication.  

Following entry of the Board's remand in October 2000, copies 
of VA evaluation and treatment records were added to the 
veteran's claims folder, a portion of which duplicates those 
records from 1995 and 1996 that were previously submitted.  
Regarding the nonduplicative records, treatment of the 
veteran is chronicled from December 1996 to October 2000, 
with periodic notes reflecting various diagnoses, including 
anxiety, depression, PTSD, and alcohol dependence in 
remission.  

Pursuant to the Board's directive, the entirety of the claims 
folder was provided to the psychologist who previously had 
examined the veteran in August 1999 in connection with his 
claim for service connection for PTSD.  Although an 
examination of the file did not expressly require further 
examination of the veteran, it was decided at the examining 
facility to recall the veteran for further evaluation in 
order to dispel completely any questions concerning the 
examiner's prior examination and opinion.  Such re-evaluation 
occurred in May 2001, at which time the veteran set forth 
eight inservice stressors, some of which the examiner noted 
the veteran did not actually witness or were not otherwise 
documented by the ship's logs.  

With respect to the veteran's subjective complaints regarding 
his current illness, the examiner noted that while the 
veteran reported suffering the same dream nightly in which he 
was located under a piece of steel with water gushing in all 
around him and no way to extricate himself, such dream was 
not based on or related to any claimed stressor.  Moreover, 
it was noted that the veteran's claimed stressors did not 
entail any occasion in which his own life was ever 
endangered.  No other dreams or nightmares regarding 
inservice stressors were reported by the veteran.  It was 
also indicated that the veteran described no dissociative 
symptoms of any kind or complaints involving hyperarousal, 
hypervigilance, or avoidance of stimuli.

On clinical evaluation, the examiner noted that the veteran 
did not appear to be showing signs of a lack of sleep and he 
seemed to be generally well-rested, despite his complaint of 
getting not more than two-and-one-half hours of sleep 
nightly.  Some suicidal and homicidal thoughts were in 
evidence, but the veteran reported that he had experienced no 
violent incidents since he began abstaining from alcohol.  No 
visible startle response to telephone rings or sudden loud 
noises during the interview was indicated.  

On psychological testing, the veteran obtained a score of 34 
out of a possible 45 on the Impact of Life Events Scale, 
suggesting extremely high intrusive thoughts and 
symptomatology resulting from traumatic stressors.  Such 
score, in the examiner's opinion, appeared to be 
significantly out of proportion with those stressors and 
problems reported during the interview.  On the Mississippi 
Scale for Combat-Related PTSD, the veteran scored 146, well 
above the cutoff of 107 for a diagnosis of PTSD.  His score 
was determined by the examiner to be so high as to suggest 
significant over-reporting and malingering.  As the veteran's 
stressors were felt to be rather ambiguous and non-combat 
related, it was concluded that the score was grossly out of 
proportion with the reported experiences and symptomatology 
identified during the interview.  On the SCL-90-R, the 
veteran reported some level of distress from 83 out of a 
possible 90 symptoms, with 80 being in the moderate to 
extreme range.  There was noted to be reported by the veteran 
significant distress throughout a wide range of unrelated 
clinical symptomatology, suggesting gross over-reporting and 
a deliberate attempt to portray himself as psychiatrically 
disturbed.  On the Beck's Depression Inventory, the veteran 
attained a score of 42, suggesting extremely severe 
depression that was clinically out of proportion with the 
evidence presented during the interview.  From an overall 
standpoint, there was found to be present on the veteran's 
part deliberate misrepresentation of his psychiatric status 
in order to appear more disturbed, most likely in an effort 
to gain compensation.  

The overall diagnostic impressions were of malingering (Axis 
I) and histrionic personality disorder (Axis II).  Findings 
from such examination were held by the examiner to mirror 
those obtained in August 1999 and by other VA examiners.  The 
veteran's report of his stressors was found to appear to be 
over-dramatized and contrived, with details that at times 
were unrealistic and out of proportion with those events 
listed in the ship's logs, or at other times, remarkably 
undetailed and vague, thereby suggesting confabulation or 
fabrication.  It was determined as well that the veteran did 
not in any way meet Criterion A for entry of a diagnosis of 
PTSD, given that the stressors reported by him generally were 
part of routine service on an aircraft carrier and it was 
also noted that he did not witness some of events he 
described as stressors.  The veteran was not felt to evidence 
a range of PTSD symptoms that would allow for a diagnosis of 
PTSD, with his responses on psychological testing showing a 
clear pattern of misrepresentation and over-reporting of 
clinical symptoms in a deliberate attempt to appear 
disturbed.  In the examiner's opinion, the veteran was 
purposely portraying himself as significantly disturbed 
across a wide and unpatterned range of psychiatric symptoms 
and was deliberately attempting to portray himself as having 
psychiatric symptoms for compensation purposes.  There was 
noted to be a clear pattern of personality disorder noted in 
several examinations, including the current evaluation.  
Lastly, the examiner opined that the veteran did not appear 
in any way to meet the criteria for entry of a diagnosis of 
PTSD, based on absence of adequate stressors and pertinent 
symptomatology during the May 2001 examination or in prior VA 
evaluations.

Further review of the veteran's claims folder by the VA 
psychologist who examined the veteran in June 1999 was 
undertaken in June 2001.  Based on such review, the 
psychologist concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD, pursuant to DSM-IV.  The 
diagnostic criteria were met, however, for a diagnosis of a 
generalized anxiety disorder, but there was insufficient 
evidence to conclude that such anxiety disorder was related 
to events that occurred during the veteran's military 
service.  In the psychologist's view, there was evidence, in 
the form of the medical reports furnished by SSA medical 
examiners, attributing the veteran's anxiety to the 
development of multiple physical problems and noting that no 
nervousness had been experienced by the veteran as a child or 
young man.  

Submitted to the RO in July 2001 was a notarized statement 
from a fellow serviceman, wherein it was indicated that he 
had served aboard ship with the veteran from 1960 to 1963 and 
had, along with the veteran, experienced a Mediterranean 
Mistral or typhoon in February 1962 while aboard the USS 
Intrepid.  That storm was noted to entail 40 foot waves 
causing heavy seas to pour over the deck, and resulting 
damage to the ship and loss of materiel.  It was noted to be 
the task of the veteran and this other damage control man to 
repair the damage to the ship's bull nose, but despite the 
use of six-by-six timbers in an effort to shore up the 
bullnose, those timbers were swept away by the force of the 
winds and water.  

Received by the RO in August 2001 was a written statement, 
dated in July 2001, from R. L. Eisler, M.D., a private 
psychiatrist, to the veteran's representative.  It was 
therein stated that the veteran had been re-examined in June 
2001, findings from which were noted to confirm prior 
diagnoses of PTSD, major depressive disorder, generalized 
anxiety disorder, and alcohol dependence.  In Dr. Eisler's 
opinion, the veteran's generalized anxiety and major 
depressive disorders were associated with his PTSD, although 
he did not state that the veteran's major depressive disorder 
or any other entity, other than PTSD, was related to 
inservice experiences.  Regarding the PTSD, the physician 
noted that the veteran's symptoms included repetitive 
nightmares involving water rushing over him and steam leaks, 
both of which were related to actual events.  There were also 
noted to be a startle reaction, avoidance of many upsetting 
events, vague flashbacks, in addition to continuing symptoms 
of anxiety and depression.  

Submitted to the RO in August 2001 was a handwritten 
statement from the veteran in which he disputed the findings 
of the VA psychologist who had reviewed his file in June 
2001.  The veteran specifically referenced the statement he 
had submitted from a fellow damage control man as proof of 
the existence of an inservice stressor leading to the onset 
of his PTSD.  Other inservice stressors were also described 
therein.

In April 2002, the veteran was afforded a hearing before the 
Board in Washington, DC, at which time testimony was received 
regarding four stressors to which he was exposed while in 
service, including the crash of an aircraft onto the ship's 
flight deck and the resulting explosion and dissemination of 
the pilot's body parts, a steam valve explosion in which two 
fellow damage control men were burned over 80 percent of 
their bodies, a three-day hurricane, and an incident in which 
a friend of the veteran fell overboard.  The veteran also 
reported that three psychiatrists had offered diagnoses 
regarding his PTSD and that he had been initially placed on 
nerve medication by his private physician, Dr. Ard, in the 
mid to late 1970s, followed by treatment at a community 
mental health center in Pennsylvania from 1980 to 1990.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing VA compensation 
benefits.  38 C.F.R. § 3.303(c).  Where a veteran served 90 
days of more during a period of war or during peacetime 
service after December 31, 1946, and a chronic disease, such 
as a psychosis, becomes manifest to a degree of ten percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), as in effect prior 
to March 7, 1997.  

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997.  As amended, 38 C.F.R. 
§ 3.304(f) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (rather than a clear diagnosis); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet.App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id. 

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of inservice 
stressors.  Dizolgio v. Brown, 9 Vet.App. 163, 166 (1996).  
In sum, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet.App. 128, 142 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed; the Board can reject favorable 
medical evidence as to stressor sufficiency only on the basis 
of independent medical evidence, accompanied by an adequate 
statement of reasons or bases, and only after first seeking 
clarification of an incomplete examination report (whether or 
not such clarification is actually provided by the original 
examiner) pursuant to applicable VA regulatory provisions.  
Id. at 142-144.  

In this matter, no acquired psychiatric disorder was noted at 
the time of the veteran's entrance onto active duty.  
Therefore, the veteran is entitled to a presumption of 
soundness regarding his psychiatric status at service 
entrance.  38 U.S.C.A. § 1111.  Moreover, clear and 
unmistakable evidence that an acquired psychiatric disorder 
existed prior to service is not presented.  Id.  Also, it not 
alleged, nor is it shown by the record, that the veteran 
engaged in combat with the enemy while in active service.  

Service medical records otherwise fail to denote the presence 
of an acquired psychiatric disorder, including PTSD.  As for 
the asserted stressors, service department records show that 
he served as a third class damage controlman.  Statements of 
the veteran, as corroborated by credible evidence from one 
other fellow serviceman attesting to the veteran's 
involvement in harrowing experiences aboard the USS Intrepid 
when it encountered hurricane-like weather in February 1962, 
verify that claimed stressor.  Deck logs from the USS 
Intrepid also confirm that at least some of the asserted 
distressing events set forth by the veteran occurred during 
the time that he served thereon.  While medical authority has 
raised legitimate concerns as to the veteran's embellishment 
of actual events, evidence that he was not present during 
those events chronicled by the deck logs is not presented.  
The fact that he was stationed with a unit that was present 
when some of the asserted events occurred would strongly 
suggest that he was, in fact, exposed to those events.  
Pentecost v. Principi, 16 Vet.App. 124 (2002).  There need 
not be corroboration of every detail of the veteran's 
participation.  Suozzi v. Brown, 10 Vet.App. 307, 311 (1997).  

Notwithstanding the fact that at least a portion of the 
claimed stressors are sufficiently documented, there is no 
showing of any acquired psychiatric disorder, including PTSD, 
for many years following the veteran's discharge from 
service.  Post-service evidence of a psychosis is totally 
lacking, such as would warrant invocation of the presumption 
of service incurrence for a chronic disorder.  38 C.F.R. 
§§ 3.307, 3.309, 4.130.  Moreover, the first indication of a 
psychiatric impairment, as verified by medical evidence, is 
documented in 1980, some 16 years following the veteran's 
last discharge from service.  At that time, an entry was made 
in private medical records that the veteran was taking 
medication for nervousness; the onset of such nervousness was 
later attributed by the veteran to the development of various 
physical disorders.  Entry of assorted diagnoses, such as 
anxiety, generalized anxiety disorder, or anxiety reaction; 
chronic somatization disorder; paranoid personality disorder; 
dysthymia; and PTSD, was subsequently made.  A personality 
disorder is not an entity for which VA disability 
compensation benefits are payable.  38 C.F.R. § 3.303(c).

It is significant that no medical professional, with the 
possible exception of Dr. Eisler, has offered medical 
findings or opinions linking any acquired psychiatric 
disorder, other than PTSD, to the veteran's active service.  
Dr. Eisler, it is noted, in his initial report in 1999 found 
that the veteran was suffering from a major depressive 
disorder and PTSD as a result of inservice traumatic 
experiences, although in his later report, offered in 2001, 
he set forth additional diagnoses of a generalized anxiety 
disorder and alcohol dependence, which he had not previously 
entered.  Moreover, in the July 2001 report, he does not 
state that the major depressive disorder was related to 
inservice experiences, but attributes both the generalized 
anxiety and major depressive disorders to the veteran's PTSD.  
The aforementioned inconsistencies cast a shadow on the 
persuasiveness of Dr. Eisler's earlier opinion that major 
depression was attributable to inservice events.  It likewise 
is obvious that Dr. Eisler does not point to any inservice 
onset of major depression, nor does any other medical 
professional offer a diagnosis thereof or an opinion linking 
it to inservice events.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against 
finding that major depression or any other acquired 
psychiatric disorder, exclusive of PTSD, is of service origin 
or is otherwise attributable to an event occurring in 
service.

In addressing with specificity the claim for PTSD, the record 
reflects that a diagnosis of PTSD was initially entered in 
1995 by an attending VA clinical social worker.  That 
diagnosis was continued by some, but not all, treating VA 
mental health professionals in the years thereafter and 
echoed by R. Eisler, M.D., in 1999 and 2001.  Such evidence 
is not insignificant either in terms of its volume or weight.  
Still, the Board finds that the more persuasive evidence, as 
obtained on various VA examinations by multiple examiners, is 
that the DSM-IV criteria for entry of a diagnosis of PTSD 
have not been satisfied in this case.  That is bolstered by 
the fact that various other evaluations conducted by an 
assortment of medical professionals and organizations, 
including the SSA, since the 1980s have likewise failed to 
yield a diagnosis of PTSD.  VA psychological evaluations 
performed in 1997, 1999, and 2001 by not less than four 
examiners clearly note that a diagnosis of PTSD was not 
warranted, the basis being insufficient or undocumented 
stressors and a lack of evidence of a persistent re-
experiencing of the stressful events, avoidance of stimuli 
associated with the stressors, and symptoms of hyperarousal.  
Also missing is linkage established by medical evidence 
between current symptoms and any inservice stressor.  

There is also evidence identified on recent VA examinations 
of the veteran's malingering, based on findings of 
confabulation, fabrication, and over-reporting of symptoms by 
him in an apparent effort to gain compensation benefits.  
This, too, calls into question the foundation of those 
diagnoses of PTSD offered by VA clinicians and Dr. Eisler, as 
such diagnoses appear to be largely based on the veteran's 
own account of inservice experiences and current and prior 
psychiatric symptomatology, for which there is persuasive 
evidence of its lack of veracity.  While there is a 
disagreement among the many medical professionals who have 
weighed in on the question of whether the veteran suffers 
from PTSD related to service, the evidence indicating that he 
does not have PTSD both in terms of quantity and quality 
outweighs that evidence tending to show that PTSD is present.  

The veteran's own oral and written testimony that he suffers 
from PTSD or other acquired psychiatric disorder is not 
competent medical evidence as to the presence of any such 
disorder.  Here, there has been no showing that the veteran 
has the requisite medical knowledge or background to offer 
any such opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
495 (1992).  

The evidence as a whole preponderates against finding that 
the veteran has an acquired psychiatric disorder, including 
PTSD, that is related to military service.  As the 
preponderance of the evidence is against the claim in 
question, service connection for an acquired psychiatric 
disorder, including PTSD, is denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


